Citation Nr: 0618651	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  00-20 886A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a retroactive award of educational assistance 
benefits pursuant to Chapter 30, Title 38, of the United 
States Code (Montgomery GI Bill), for enrollment prior to 
December 22, 1998.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from August 1986 to November 
1995.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

When filing his substantive appeal (VA Form 9) in September 
2000, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  This type of 
proceeding is often referred to as a Travel Board hearing.  
The RO scheduled his hearing for April 2006, but he failed to 
appear for it.  There are no other hearing requests of 
record, and he has not justified his absence, so the Board 
deems his request for a hearing withdrawn.  See 
38 C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  The veteran was enrolled in an apprenticeship program 
from July 28, 1996 to July 28, 1999.

2.  His Application for VA Education Benefits and Enrollment 
Certification were received by the RO on December 22, 1999.


CONCLUSION OF LAW

The criteria are not met for a retroactive award of education 
assistance benefits under the provisions of Chapter 30, Title 
38, of the United States Code, for the period prior to 
December 22, 1998.  38 U.S.C.A. § 3031; 38 C.F.R. §§ 21.1029, 
21.7131 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including apprising him of whose specific 
responsibility, his or VA's, it is for obtaining the 
supporting evidence, and giving him an opportunity to submit 
any relevant evidence in his possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why occasions when 
this is not done is nonetheless nonprejudicial so, at most, 
harmless error.  See, e.g., Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006); Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  Of note, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the law, and not 
the underlying facts or development of the facts are 
dispositive in a case, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).  Moreover, VA's General Counsel has held that 
the notice and duty to assist provisions of the VCAA are not 
applicable to a claim, as here, where it cannot be 
substantiated because there is no legal basis for it, or 
because the undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 
2004).  This is indeed the situation at hand.

Therefore, further discussion of the VCAA is not required.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993) 
(if "the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and if not, whether the claimant has 
been prejudiced thereby.").  

When an eligible service member enters into training, the 
commencing date of his or her award of educational assistance 
is determined pursuant to 38 C.F.R. § 21.7131(a) (2005) as 
follows:

(1) If the award is the first award of 
educational assistance for the program of 
education the service member is pursuing, 
the commencing date of the award of 
educational assistance is the latest of:  
(i) The date the educational institution 
certifies under paragraph (b) or (c) of 
this section; (ii) One year before the 
date of claim as determined by § 
21.1029(b); (iii) The effective date of 
the approval of the course; (iv) One year 
before the date VA receives approval 
notice.  

Paragraph (b) of 38 C.F.R. § 21.7131 provides for 
commencement of the award in cases where certification is by 
a school where the course or subject leads to standard 
college degree, and 38 C.F.R. § 21.7131(c) provides for 
certification by training establishments where a course does 
not lead to a standard degree, and states that where such a 
course is offered in residence, the commencement date of the 
award is the same as in 38 C.F.R. § 21.7131(b).  These 
provisions generally provide that the date of commencement is 
the date the course of study or classes began.  See 38 C.F.R. 
§ 21.7131(b)(1) through (5) (2005).

Under 38 C.F.R. § 21.1029(b) (2005), the "date of claim" is 
the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.

In this case at hand, the veteran attended an apprenticeship 
program at the Cincinnati Fire Division from July 28, 1996 to 
July 28, 1999.

On December 22, 1999, the veteran filed an Application for VA 
Education Benefits and VA Enrollment Certification under the 
Montgomery GI Bill - Active Duty Educational Assistance 
Program, Chapter 30, Title 38, of the United States Code.  In 
February 2000, the RO certified that he was entitled to 
education benefits under Chapter 30, for the period beginning 
December 28, 1998, through July 27, 1999.  The RO pointed out 
that retroactive educational assistance could be paid for 
training which occurred no more than one year prior to the 
date of the receipt of his claim.  The RO also pointed out 
that he was entitled to 35 months and 17 days of benefits, to 
be used by November 16, 2005.

In June 2000, the veteran filed a notice of disagreement 
(NOD), wherein he asserted that he was entitled to benefits 
for the period beginning July 28, 1996 because there was no 
VA representative for the Cincinnati Fire Academy from 1993 
to 1997, and thus, he was not informed that the 
apprenticeship program was eligible for VA educational 
assistance.  He further explained that persistent members of 
his program were able to get the new VA representative, who 
originally told the veteran that he was ineligible.  
Nevertheless, the new VA representative eventually completed 
the necessary paperwork for VA educational assistance in 
August 1999.  The veteran submitted the paperwork in December 
1999.

Given the above facts and procedural history, there simply is 
no legal authority for the Board to assign an earlier 
effective date in this case, as there is no indication the 
veteran specifically acted to file a claim for educational 
assistance benefits prior to December 22, 1999.  The award of 
Chapter 30 benefits, based on that application, is only 
available for up to 12 months (one year) prior to the date 
the application was received by the RO, i.e., no earlier than 
December 22, 1998.  See 38 C.F.R. § 21.7131(a).  The 
remainder of his period of enrollment, from July 28, 1996 to 
December 21, 1998, is not subject to retroactive payment of 
Chapter 30 educational assistance benefits based on his 
December 1999 claim.  See Taylor v. West , 11 Vet. App. 436 
(1998) (an appellant was not entitled to educational benefits 
under Chapter 30 where the commencement date was after the 
enrollment period).

The Board realizes there were, in the veteran's mind, 
mitigating circumstances that precluded him from filing an 
earlier application - including his contention that he 
initially thought (based on what he was told) that he was 
ineligible for the program and had difficulty getting the 
necessary paperwork completed by the Cincinnati Fire Academy.  
However, even recognizing this, there is simply no legal 
basis upon which to grant Chapter 30 benefits, as everyone 
dealing with the government is charged with knowledge of 
Federal statuses and lawfully promulgated agency regulations 
.  See Morris v. Derwinski, 1 Vet. App. 260 (1991) (citing 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  And 
the Board is bound by the law and does not have the authority 
to grant benefits on an equitable basis.  See Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  Because the law in this 
case is dispositive, the veteran's claim must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In sum, the evidence reflects that the earliest commencement 
date of the award of education assistance benefits sought by 
the veteran pursuant to Chapter 30, Title 38, of the United 
States Code (Montgomery GI Bill) was December 22, 1998, so 
these benefits cannot be retroactively granted for the 
training that took place prior to this date.  The benefit-of-
the-doubt doctrine is therefore inapplicable, and the claim 
for retroactive education assistance benefits must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).




ORDER

The claim for retroactive education assistance benefits 
pursuant to Chapter 30, Title 38, of the United States Code 
(Montgomery GI Bill), for training prior to December 22, 
1998, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


